COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


  VIRGINIA CISNEROS,                             §               No. 08-21-00048-CV

                        Appellant,               §                 Appeal from the

  v.                                             §                388th District Court

  AUGUSTIN PUENTES, JR.,                         §             of El Paso County, Texas

                         Appellee.               §               (TC# 2019DCV1100)

                                             §
                                           ORDER

       Appellee has filed an agreed motion to abate this appeal. The Court finds good cause to

grant this abatement. Therefore, we ORDER this appeal to be abated until March 29, 2022. The

appellate timetable will be suspended during the abatement. The parties are directed to notify the

Court whether the dispute has been resolved and to file the motion necessary to dispose of the

appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful in resolving the appeal

by agreement, the appeal will be reinstated and the Appellee’s brief will be due 30 days from the

date of the reinstatement order.

       IT IS SO ORDERED this 28th day of January, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.